Case 1:19-cv-00232-NG-PK Document 55 Filed 11/08/19 Page 1 of 1 PageID #: 1108



                                                                                                      WWW.RIVKINRADLER.COM

                                                                                                     926 RXR Plaza
                                                                                                     Uniondale, NY 11556-0926
                                                                                                     T 516.357.3000 F 516.357.3333


JOSHUA D. SMITH
(516) 357-3246
joshua.smith@rivkin.com



                                                            November 8, 2019

VIA ECF
Hon. Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

          Re:     Government Employees Insurance Company, et al. v. M S B Rx Corp., et al.
                  Docket No.: 19-cv-232(NG)(PK)

Dear Magistrate Judge Kuo:

We represent Plaintiffs (collectively “GEICO” or the “Plaintiffs”) in the above-referenced
matter. We are pleased to inform that Court that Plaintiffs have a reached a settlement in
principle with four of the Defendants1: MSB Rx Corp. d/b/a Forest Drugs, Taira Rx Corp. d/b/a
Forest Drugs, Michael Slava Bassanell, and Mikhail Borukhov. While this represents a
substantial resolution of the action, GEICO and the remaining Defendants (Irina Hakimi, KZ
Pharmacy, Inc., and Mani Ushyarov, D.O.) remain quite far apart in settlement discussions.

At this point, Plaintiffs do not believe that the settlement conference currently scheduled for
November 18, 2019 would be an effective use of the Court’s time and resources and respectfully
request that the conference be canceled. To the extent that the Court believes that a settlement
conference would still be helpful in this matter, Plaintiffs request that the conference be
adjourned for a short period of time so that the remaining Defendants can first provide their
initial discovery responses. Mr. Harfenist has consented to the cancellation and/or adjournment
of the conference. We have been unable to reach Mr. Bowers.

We appreciate the Court’s attention to this matter.

                                                            Respectfully submitted,

                                                            RIVKIN RADLER LLP
                                                            Joshua D. Smith
                                                            Joshua D. Smith

1
    GEICO previously settled all claims against Defendant Jordan Sudberg, M.D.
9 Thurlow Terrace               25 Main Street                   477 Madison Avenue              2649 South Road
Albany, NY 12203-1005           Court Plaza North, Suite 501     New York, NY 10022-5843         Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199   Hackensack, NJ 07601-7082        T 212.455.9555 F 212.687.9044   T 845.473.8100 F 845.473.8777
                                T 201.287.2460 F 201.489.0495
